Citation Nr: 0423630	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  04-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from June 1943 to March 1946.  
He died in August 2002.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the VARO in 
Detroit, Michigan, that denied service connection for the 
cause of the veteran's death.  

For good cause shown, the representative's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant should further action be required.  


REMAND

The veteran died in August 2002.  The death certificate 
reflects that the veteran died of lung cancer of two years' 
duration.  The appellant seeks entitlement to service 
connection for the cause of the veteran's death.  She and her 
representative contend that the veteran was exposed to 
asbestos while serving in the Navy aboard the U.S.S. Hollis.  
In support of her claim, she has submitted a statement from 
the veteran's private physician indicating that the veteran's 
lung cancer was "possibly related to asbestos exposure."  
Elaboration was not provided.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The VA Manual 21-1, 
Part VI, paragraph 7.21 (October 3, 1997) contains guidelines 
for the 


development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx, and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and had had prior asbestos exposure.  

VA Manual 21-1, Part VI, paragraph 7.21(b) (October 3, 1997), 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  It is noted 
that the latent period varies from 10 to 45 or more years 
between first exposure and developmental disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  

VA Manual 21-1, Part VI, paragraph 7.21(d) (October 3, 1997) 
provides that VA must determine whether the military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.  See also 
VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 
10 Vet. App. 120, 123-124 (1997).  

A review of the record reveals that the RO has not made a 
specific determination that the veteran was not exposed to 
any asbestos.  The April 2003 rating decision states only 
that the medical records did not contain evidence that the 
death resulted from exposure to asbestos aboard a naval ship.  
The statement of the case, dated in 


October 2003, reflects the veteran was a signalman and, as 
such, any exposure to asbestos was considered to be "minimal 
based on guidelines furnished by the service department."  
These guidelines are not referenced anywhere else in the 
decision.  

In view of the foregoing, and in light of the enhanced duties 
to assist and notify a claimant in the development of a claim 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA), the Board believes that further information is in 
order and the case is REMANDED for the following actions:  

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AMC 
should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate a claim 
and what portion of that information and 
evidence, if any, is to be provided by 
her and what portion, if any, VA will 
attempt to obtain on her behalf.  She 
should also be advised to provide any 
evidence in her possession that pertains 
to the claim.

2.  The AMC should request the Department 
of Defense or the United States Navy to 
provide information about the duties of 
the veteran's military occupational 
specialties, that is, signalman third 
class, and the likelihood that he was 
exposed to asbestos while performing his 
military duties.  The appellant's claim 
should be reviewed in accordance with the 
provisions of 


the Manual 21-1, Part VI, paragraph 
7.21(d), to include 
making a determination whether the 
veteran's military records demonstrate 
evidence of asbestos exposure in service.

3.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated the veteran for lung 
disorders since his separation from 
service.  The AMC should attempt to 
obtain copies of medical records from all 
sources identified.  In particular, the 
AMC should request copies of pertinent 
records from Mark R. Zohoury, D.O., 1950 
E. Wattles Road, Suite 101, Troy, 
Michigan  48085.  The osteopath should be 
asked to provide elaboration (i.e., the 
specific basis for) as to his opinion 
that the veteran's lung cancer was 
"possibly" related to asbestos exposure.  

4.  After the above development has been 
completed to the extent possible, the AMC 
should arrange to have a pulmonary 
specialist review the claims folder for 
purposes of providing an opinion as to 
whether the veteran's exposure in service 
to asbestos was a principal or 
contributing cause of his death.  After 
reviewing pertinent information in the 
claims folder, the examiner should offer 
an opinion as to whether the cause of the 
veteran's death is at least as likely as 
not related to asbestos exposure during 
his active service.  If it is the 
physician's opinion that exposure in 
service to asbestos was not the immediate 
or underlying cause of death, and was not 
etiologically related to the immediate or 


underlying cause of death, the physician 
should provide 
an opinion as to the medical likelihood 
that the exposure in service to asbestos 
otherwise contributed substantially and 
materially to the veteran's death, 
combined to cause death, or aided or lent 
assistance to the production of death.  
The complete rationale for any opinion 
expressed should be provided.  

5.  The RO should then readjudicate the 
claim, in light of the evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Then, subject to current appellate procedures, the case 
should be remanded to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to obtain additional development and adjudication, 
and the Board intimates no opinion, either favorable or 
unfavorable, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

